Citation Nr: 0015093	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 754A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from February 1966 
to January 1968.  

This appeal arises from a May 1998 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied service connection for residuals of a back 
injury.  

In a statement received at the RO in June 1998, the veteran 
appeared to raise the issues of entitlement to service 
connection for knee, neck, and prostate disabilities.  In a 
VA Form 21-526, Veteran's Application For Compensation Or 
Pension, dated in October 1998, the veteran raised claims for 
service connection for arthritis of his neck and knee and for 
a total disability rating.  These issues are referred to the 
RO for appropriate action.  


FINDING OF FACT

The veteran has not submitted competent medical evidence 
establishing that his back disability, currently diagnosed as 
degenerative disc disease, is associated with his service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).

The threshold question to be determined is whether the 
veteran has submitted a well-grounded claim.  A veteran who 
submits a claim for benefits to VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his or her 
claim, and the claim must fail.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a veteran must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, the veteran must present medical evidence 
of a current disability.  Second, the veteran must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  

During his hearing at the RO in June 1999, the veteran 
asserted that, in 1967 while stationed in Germany, he, along 
with two or three other servicemen, were moving rifle 
cabinets (up stairs from a lower floor when one of the 
cabinets fell on him which caused him to fall down several 
steps and injure his back.  He indicated that he was treated 
by a private physician. The veteran has also claimed that, 
since this in-service injury, he has experienced problems 
with his back, including pain. 

The service medical records, including the October 1967 
separation examination, are negative for complaints of, 
treatment for, or findings of a back disability.  The Report 
Of Medical History, which was completed at the time of the 
separation examination, initially appears to reflect a 
complaint of recurrent back pain.  However, this initial mark 
was erased, and a box indicating a denial of recurrent back 
pain was then checked.  

The private medical records reflect almost monthly treatment 
between March and September 1997 for complaints of low back 
pain with occasional radiation of the pain to both legs.  
Back aches and degenerative disc disease were diagnosed.  In 
November 1997, the Social Security Administration (SSA) found 
the veteran to be disabled since October 1996 as a result of 
degenerative disc disease and right knee arthritis.  

In October 1998, the veteran submitted lay statements in 
which his mother, brother, and wife expressed their 
understanding of the circumstances surrounding his in-service 
back injury.  The veteran's mother attested that the veteran 
has experienced back pain ever since the in-service injury.  
The veteran's brother maintained that the veteran had obvious 
back problems when he returned home from the service.  The 
veteran's wife asserted that the veteran has been bothered by 
intermittent back pain since she has known him.  

In the February 1999 substantive appeal the veteran stated 
that the Report of Medical history conducted at the time of 
the separation examination had been altered and that he 
checked yes in the box regarding recurrent back pain.

To summarize, lay statements and testimony describing 
symptoms of a disability or an in service injury are 
considered competent evidence.  However, a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause. See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

The veteran has indicated that he injured his back while 
stationed in Germany and received treatment from a private 
physician.  However, these facts in and of themselves are 
insufficient to establish service connection.  There must 
also be competent medical evidence showing a relationship 
between the current back disorder and the inservice injury.

In this regard the service medical records show no evidence 
of a back disability.  The veteran has indicated that he 
reported a history of recurrent back pain at the time of the 
separation examination.  However, the examination itself 
showed no evidence of a back disorder.  The first post 
service evidence of a back disability was in the 1990s many 
years after service. Additionally, the veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which establishes a 
nexus the veteran's currently diagnosed degenerative disc 
disease of the low back and the reported inservice back 
injury.  Accordingly, the claim is not well grounded and must 
be denied.


ORDER

The claim for service connection for residuals of a back 
injury is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

